926 So. 2d 432 (2006)
Maris Marie GEIGER, Appellant,
v.
Jason William SCHRADER, Appellee.
No. 1D05-2921.
District Court of Appeal of Florida, First District.
March 27, 2006.
Rehearing Denied April 25, 2006.
Cynthia Stump Swanson, Esquire, Gainesville, for Appellant.
Paul S. Rothstein, Esquire, Gainesville, for Appellee.
PER CURIAM.
Appellant appeals the trial court's amended order of injunction for protection against domestic violence with minor child, modifying a visitation schedule for appellee with the parties' minor child. However, *433 the injunction expired on November 2, 2005, and therefore is no longer in effect. Accordingly, this appeal is dismissed. See Hunt v. Hunt, 713 So. 2d 1117 (Fla. 1st DCA 1998) (dismissing an appeal to dissolve a domestic violence injunction which had already expired).
Appellee has also filed a cross appeal, alleging that the trial court erred in declining to award attorney's fees against appellant in the injunction order. However, because there is no provision for an award of attorney's fees in a section 741.30, Florida Statutes, proceeding, this cross appeal is without merit. See Lewis v. Lewis, 689 So. 2d 1271 (Fla. 1st DCA 1997) (denying an award of attorney's fees in a section 741.30, Florida Statutes, proceeding).
AFFIRMED.
KAHN, C.J., LEWIS and POLSTON, JJ., concur.